Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 30, 2021.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-21-00050-CR
                               NO. 14-21-00051-CR


                IN RE JOHN RUSSELL CHATMON, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             351st District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1448430 & 1448431

                        MEMORANDUM OPINION

      On January 21, 2021, relator John Russell Chatmon filed two petitions for
writs of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petitions, relator asks this court to compel the Honorable
Natalia Cornelio, presiding judge of the 351st District Court of Harris County, to
rule on relator’s motions for speedy trial.1

       On February 2, 2021, the court issued an order advising relator that his
petitions do not comply with the Texas Rules of Appellate Procedure and providing
30 days’ notice that the court would dismiss the petitions if the deficiencies were not
cured. See In re Chatmon, Nos. 14-21-00050-CR, 14-21-00051-CR (Tex. App.—
Houston [14th Dist.] Feb. 2, 2021, order). Specifically, we explained to relator that
his petitions did not include: (1) a certification that every factual statement in the
petition is supported by competent evidence in the appendix or record; (2) a certified
or sworn copy of every document that is material to the relator’s claim for relief and
that was filed in any underlying proceeding; or (3) an authenticated transcript of any
relevant testimony from any underlying proceeding, including exhibits offered into
evidence, or a statement that no testimony was adduced in connection with the matter
complained of. Id. (citing Tex. R. App. P. 52.3(j), 52.7(a)(1), 52.7(a)(2)).

       Relator has not cured the deficiencies. Relator has not included the required
certification under Rule 52.3(j). See Tex. R. App. P. 52.3(j). Nor has relator
provided a certified or sworn copy of every document that is material to the relator’s
claim for relief and that was filed in any underlying proceeding or any authenticated
transcript of any relevant testimony from any underlying proceeding, including



       1
         Relator named Judge Cornelio’s predecessor of the 351st District Court, the Honorable
George Powell, as respondent. Judge Powell ceased to hold the office of presiding judge of the
351st District Court on December 31, 2020. However, because relator is not complaining of an
action taken by Judge Powell, it is not necessary to abate this case pursuant to Rule 7.2(b) to allow
Judge Cornelio to reconsider any ruling by Judge Powell. See Tex. R. App. P. 7.2(b).
                                                 2
exhibits offered into evidence, or a statement that no testimony was adduced in
connection with the matter complained of. See id. 52.7(a)(1), 52.7(a)(2).

      Because relator’s petitions do not comply with the Texas Rules of Appellate
Procedure, they are dismissed without prejudice to refiling.


                                  PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3